Exhibit 10.1

 

AMENDMENT NO. 4 TO

AMENDED AND RESTATED FIFTH SUPPLEMENT

TO THE MASTER LOAN AGREEMENT

(REVOLVING LINE OF CREDIT LOAN)

 

This Amendment No. 4 to Amended and Restated Fifth Supplement to the Master Loan
Agreement dated December 30, 2010 (this “Amendment”) is effective as of
August 1, 2011, by and between HERON LAKE BIOENERGY, LLC, a Minnesota limited
liability company (“Borrower”), and AGSTAR FINANCIAL SERVICES, PCA (“Lender”).

 

RECITALS

 

A.            Unless otherwise expressly defined herein, capitalized terms used
herein shall have the same meaning ascribed to them in that certain Fourth
Amended and Restated Master Loan Agreement dated as of October 1, 2007 (as the
same has been amended, supplemented, modified, extended or restated from time to
time, the “MLA”) or in the Amended and Restated Fifth Supplement to the Master
Loan Agreement dated December 30, 2010 (which document was erroneously captioned
First Amendment to Fifth Supplement to the Master Loan Agreement), which was
amended by that certain First Amendment to Amended and Restated Fifth Supplement
dated March 1, 2011, Amendment No. 2 to Amended and Restated Fifth Supplement
dated April 27, 2011, and Amendment No. 3 to Amended and Restated Fifth
Supplement dated June 30, 2011 (as amended, the “Fifth Supplement”), as
applicable.

 

B.            Under the MLA and Fifth Supplement, Lender extended various credit
facilities to Borrower for purposes relating to the operation, among other
things, of an ethanol production facility in Jackson County, Minnesota.

 

C.            Borrower and Lender have agreed to extend the maturity date of the
Revolving Line of Credit Loan subject to the terms and conditions set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             Amendments to Fifth Supplement.  The following defined term, as
used in the Fifth Supplement and the other Loan Documents, is hereby amended and
restated as follows

 

“Revolving Line of Credit Loan Maturity Date” shall mean the earlier of
(i) September 1, 2011, and (ii) the date of any Event of Default under that
certain Forbearance Agreement between Lender and Borrower dated July 2, 2010, as
the same has been amended from time to time.

 

2.             Conditions Precedent to Effectiveness of this Amendment. The
obligations of the Lender hereunder are subject to the conditions precedent that
the Lender shall have received the following, in form and substance satisfactory
to the Lender:

 

a.             this Amendment duly executed by the Borrower and the Lender;

 

--------------------------------------------------------------------------------


 

b.             the Allonge No. 4 to the Revolving Line of Credit Note duly
executed by the Borrower and the Lender;

 

c.             the Fifth Amendment to Forbearance Agreement duly executed by the
Borrower and the Lender; and

 

d.             all other documents, instruments, or agreements required to be
delivered to the Lender under the Loan Agreement and not previously delivered to
the Lender.

 

3.             Representations and Warranties of Borrower.  The Borrower hereby
agrees with, reaffirms, and acknowledges as follows:

 

a.             The execution, delivery and performance by Borrower of this
Amendment is within Borrower’s power, has been duly authorized by all necessary
action, and does not contravene:  (i) its articles of organization or operating
agreement; or (ii) any law or any contractual restriction binding on or
affecting Borrower; and does not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties;

 

b.             This Amendment is, and each other Loan Document to which Borrower
is a party when delivered will be, legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and

 

c.             All other representations, warranties and covenants contained in
the MLA, Fifth Supplement and the other Loan Documents are true and correct and
in full force and effect.

 

4.             Miscellaneous.

 

a.             Effect; Ratification.  The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to, or an
acknowledgment of, any amendment, waiver or modification of any other term or
condition of the MLA or Fifth Supplement, including, without limitation, a
waiver of any rights or remedies available to the Lender on account of any
default or Event of Default, which may have occurred prior to the date of this
Amendment, or (ii) prejudice any right or remedy which Lender may now have or
may have in the future under or in connection with the MLA and Fifth Supplement,
as amended hereby, or any other instrument or agreement referred to therein. It
is further understood and agreed by and between the Borrower and the Lender that
all other terms and provisions of the MLA and Fifth Supplement shall remain in
full force and effect, enforceable by the Lender against the Borrower as fully
as though no amendments had been made hereby, and this Amendment shall not be
deemed to hinder, compromise or lessen the enforceability of the MLA, Fifth
Supplement, the Notes, or any mortgage, security interest, or guaranty securing
repayment of the Loans, in any way.  Each reference in the MLA, Fifth Supplement
and in any other Loan Document to the “Fifth Supplement” shall mean the Fifth
Supplement, as amended hereby.

 

2

--------------------------------------------------------------------------------


 

b.             Loan Documents.  This Amendment is a Loan Document executed
pursuant to the MLA and shall be construed, administered and applied in
accordance with the terms and provisions thereof.

 

c.             Defined Terms.  All terms used and not otherwise defined herein
shall have the meanings assigned to them in the MLA or the Fifth Supplement, as
applicable.

 

d.             Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

e.             Severability.  Any provision contained in this Amendment which is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

 

f.              GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.

 

g.             WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO WHICH IT IS A
PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.

 

{SIGNATURE PAGE FOLLOWS}

 

3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

AMENDMENT NO. 4 TO

AMENDED AND RESTATED FIFTH SUPPLEMENT

TO THE MASTER LOAN AGREEMENT

BY AND BETWEEN

HERON LAKE BIOENERGY, LLC

AND

AGSTAR FINANCIAL SERVICES, PCA

DATED AS OF:  August 1, 2011

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

 

BORROWER:

 

 

 

HERON LAKE BIOENERGY, LLC,

 

a Minnesota limited liability company

 

 

 

 

 

By:

/s/ Robert J. Ferguson

 

 

     Robert J. Ferguson

 

 

     Its: President

 

 

 

LENDER:

 

 

 

AGSTAR FINANCIAL SERVICES, PCA,

 

a United States corporation

 

 

 

 

 

By:

/s/ Mark Schmidt

 

 

     Mark Schmidt

 

 

     Its: Vice President

 

4

--------------------------------------------------------------------------------